Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 1 of 40 Page ID #:1


   1   REGINALD ROBERTS, JR. (SBN 216249)
       rroberts@sandersroberts.com
   2   MELVIN L. FELTON (SBN 276047)
       mfelton@sandersroberts.com
   3   AYAN K. JACOBS (SBN 329934)
       ajacobs@sandersroberts.com
   4   SANDERS ROBERTS LLP
       1055 W. 7th Street, Suite 3200
   5   Los Angeles, CA 90017
       Telephone: 213-426-5000
   6   Facsimile: 213-234-4581
   7   Attorneys for Defendants
       NIKE, INC. and NIKE USA, INC.
   8
   9                        UNITES STATES DISTRICT COURT
  10          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
  11
       J.B. through and by her guardian ad)   Case No.:
  12   litem, J.G.B.                      )
  13                                      )   DEFENDANTS NIKE, INC. AND
                   Plaintiff,             )   NIKE USA, INC.’S NOTICE OF
  14                                      )   REMOVAL
  15          vs.                         )
                                          )
  16                                          Complaint Filed: December 14, 2020
       NIKE, INC., an Oregon Corporation; )
  17   NIKE USA, INC., an Oregon          )
       Corporation; and DOES 1-50,        )   [San Bernardino County Superior Court
  18                                          Case No. CIVSB2028321]
       inclusive,                         )
  19                                      )
                                          )
  20
                   Defendants.            )
  21                                      )
  22
  23
  24
  25
  26
  27
  28
                                             -1-
            DEFENDANTS NIKE, INC. AND NIKE USA, INC.’S NOTICE OF REMOVAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 2 of 40 Page ID #:2


   1                               NOTICE OF REMOVAL
   2         TO THE CLERK OF THE ABOVE-ENTITLED COURT:
   3         PLEASE TAKE NOTICE that Defendant Nike Inc. and Defendant Nike
   4   USA, Inc., (collectively, “Nike Defendants”), by its counsel SANDERS
   5   ROBERTS LLP, hereby removes to this Court, pursuant to 28 U.S.C. §§ 1331,
   6   1441, and 1446, based on diversity jurisdiction, the claims pending as Case No.
   7   CIVSB2028321 of the Superior Court of California, County of San Bernardino.
   8   In support of this removal, Nike states as follows:
   9                                THE REMOVED CASE
  10         1.     The removed case is a civil action commenced in the Superior Court
  11   of California, County of San Bernardino by Plaintiff J.B. by and through her
  12   guardian ad litem J.G.B. (“Plaintiff”) against the Nike Defendants, entitled J.B. vs.
  13   Nike, Inc., et al, Case No. CIVSB2028321 (the “State Action”). Nike Defendants
  14   are the named defendant in this action. Plaintiff filed the State Action on
  15   December 14, 2020, asserting violations of the Unruh Civil Rights Act/ Fair
  16   Housing and Employment Act and Intentional Infliction of Emotional Distress.
  17   (See Exhibit A [Complaint], passim.)
  18                         PROCEDURAL REQUIREMENTS
  19         2.     Nike Defendants have thirty (30) days from the date of service or
  20   receipt of a copy of the Complaint to remove a case. (28 U.S.C. § 1446(b).) Or
  21   “if the case stated by the initial pleading is not removable, a notice of removal
  22   may be filed within 30 days after receipt by the defendant, through service or
  23   otherwise, of a copy of an amended pleading, motion, order or other paper from
  24   which it may first be ascertained that the case is one which is or has become
  25   removable.” (Id. § 1446(b)(3).) Nike Defendants were served with the Complaint
  26   on February 22, 2021 and is filing this Notice of Removal within 30 days of
  27   service. (Declaration of Melvin L. Felton “Felton Decl.” in Support of Notice of
  28
                                               -2-
             DEFENDANTS NIKE, INC. AND NIKE USA, INC.’S NOTICE OF REMOVAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 3 of 40 Page ID #:3


   1   Removal), ¶¶ 2–3, Exhibit 1.). This Notice of Removal is therefore timely. (Id. ¶
   2   3.)
   3         3.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and
   4   orders for the State Action in Nike Defendants’ possession are contained in Exhibit
   5   A, Exhibit B, Exhibit C, Exhibit D and Exhibit E filed herewith.
   6         4.     Pursuant to 28 U.S.C. § 1446(a), venue is proper in the Central
   7   District of California because this District embraces the place in which the
   8   removed action has been pending.
   9         5.     Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this
  10   Notice of Removal will be filed with the Superior Court of California, County of
  11   San Bernardino promptly after filing of same in this Court.
  12         6.     Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this
  13   Notice of Removal will be given to all adverse parties promptly after the filing of
  14   same in this Court.
  15         7.     If any question arises as to the propriety of the removal of this action,
  16   Nike Defendants request the opportunity to conduct discovery, brief any disputed
  17   issues and to present oral argument in favor of its position that this case is
  18   properly removable.
  19         8.     Nothing in this Notice of Removal shall be interpreted as a waiver or
  20   relinquishment of Nike Defendants’ right to assert defenses including, without
  21   limitation, the defenses of (i) lack of jurisdiction over person, (ii) improper venue
  22   and/or forum non conveniens, (iii) insufficiency of process, (iv) insufficiency of
  23   service of process, (v) improper joinder of claims and/or parties, (vi) failure to
  24   state a claim, (vii) failure to join indispensable party(ies), or (viii) any other
  25   procedural or substantive defense available under state or federal law.
  26                  DIVERSITY OF CITIZENSHIP JURISDICTION
  27         9.     This is a civil action over which this Court has original jurisdiction
  28   under 28 U.S.C. section 1332, and Nike Defendants may remove it from state to
                                                -3-
             DEFENDANTS NIKE, INC. AND NIKE USA, INC.’S NOTICE OF REMOVAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 4 of 40 Page ID #:4


   1   federal court pursuant to 28 U.S.C. section 1441(b) in that this action involves
   2   citizens of different states and the amount in controversy exceeds the sum or value
   3   of Seventy-Five Thousand Dollars ($75,000), exclusive of interest and costs.
   4                         A.    Plaintiff is a Citizen of California
   5         10.    For diversity purposes, a person is a “citizen” of the state in which he
   6   or she is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th
   7   Cir. 1983). “A person is ‘domiciled’ in a location where he or she has established
   8   a fixed habitation or abode of a particular place, and [intends] to remain there
   9   permanently and/or indefinitely.” Lew v. Moss, 797 F.2d 747, 750 (9th Cir. 1986).
  10   A party's residence is prima facie evidence of her domicile. State Farm Mut. Auto
  11   Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994).
  12         11.    Plaintiff alleges that “at all times relevant to this Complaint [she] was
  13   a resident of the County of San Bernardino, State of California.” (Ex. A, Compl ¶
  14   1.) Therefore, Plaintiff was at all relevant times a citizen and resident of the State
  15   of California.
  16                    B.    Defendants Are Not Citizens of California
  17         12.    Nike Defendants are now and were at the time of the filing of this
  18   action, citizens of a state other than California within the meaning of 28 U.S.C.
  19   section 1332(c)(1). 28 U.S.C. § 1332(c)(1).
  20         13.    Pursuant to 28 U.S.C. section 1332(c), for purposes of diversity
  21   jurisdiction, “a corporation shall be deemed to be a citizen of any State by which it
  22   has been incorporated and of the State where it has its principal place of
  23   business.”
  24         14.    Nike Defendants are now, and ever since this action commenced has
  25   been, incorporated under the laws of the State of Oregon, with the principal place
  26   of businesses for both entities in Beaverton, Oregon. (Declaration of Joshua
  27   Simko in Support of Defendants’ Notice of Removal (“Simko Decl.”), ¶¶ 4, 7).
  28   Beaverton, Oregon is the site of Nike Defendants’ corporate headquarters and
                                               -4-
             DEFENDANTS NIKE, INC. AND NIKE USA, INC.’S NOTICE OF REMOVAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 5 of 40 Page ID #:5


   1   executive offices, where their high-level officers direct, control, and coordinate
   2   Nike’s activities. (Simko Decl., ¶¶ 5, 8). Furthermore, many of Nike’s executive
   3   and administrative functions, including corporate financing and accounting, are
   4   directed from Beaverton, Oregon. (Simko Decl., ¶¶ 6, 9). Accordingly, Nike
   5   Defendants’ principal place of business is Beaverton, Oregon under the “nerve
   6   center” test. Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192 (2010).
   7         15.    Therefore, for purposes of diversity jurisdiction, Nike Defendants
   8   are, and has been at all times since this action commenced, citizens of the State of
   9   Oregon.
  10         16.    The presence of Doe defendants in this case has no bearing on
  11   diversity of citizenship for removal. 28 U.S.C. § 1441(a) (“For purposes of
  12   removal under this chapter, the citizenship of defendants sued under fictitious
  13   names shall be disregarded.”).
  14         17.     Pursuant to 28 U.S.C. § 1441(b)(1), the residence of fictitious and
  15   unknown defendants should be disregarded for purposes of establishing removal
  16   jurisdiction under 28 U.S.C. § 1332. Fristoe v. Reynolds Metals Co., 615 F.2d
  17   1209, 1213 (9th Cir. 1980) (unnamed defendants are not required to join in a
  18   removal petition); see also Soliman v. Philip Morris, Inc., 311 F. 3d 966, 971 (9th
  19   Cir. 2002). Thus, the existence of Doe defendants one through fifty, does not
  20   deprive this Court of jurisdiction.
  21         18.    For the reasons stated above, the Court has jurisdiction based on
  22   diversity of citizenship.
  23           C.     Amount in Controversy Exceeds the Statutory Minimum
  24         19.    Under the Federal Courts Jurisdiction and Venue Clarification Act of
  25   2011, Congress clarified that the preponderance of the evidence standard applies
  26   to removals under 28 U.S.C. § 1332(a). See H.R. Rep. 112-10 at 16 (“defendants
  27   do not need to prove to a legal certainty that the amount in controversy
  28   requirement has been met.”). 28 U.S.C. § 1446(c)(2)(A) provides, in relevant
                                               -5-
             DEFENDANTS NIKE, INC. AND NIKE USA, INC.’S NOTICE OF REMOVAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 6 of 40 Page ID #:6


   1   part, that “the notice of removal may assert the amount in controversy if the initial
   2   pleading seeks ... a money judgment, but the State practice ... permits recovery of
   3   damages in excess of the amount demanded.” See Damele v. Mack Trucks, Inc.,
   4   219 Cal. App. 3d 29, 41-42 (1990) (noting that under California law, a plaintiff is
   5   not limited to the statement of damages set forth in his Complaint.) Thus, even if
   6   Plaintiff alleges that the amount in controversy for Plaintiff individually does not
   7   exceed the sum or value of $75,000, “removal of the action is proper on the basis
   8   of an amount in controversy . . . if the district court finds, by the preponderance of
   9   the evidence, that the amount in controversy exceeds the amount specified in
  10   section 1332(a),” or $75,000. 28 U.S.C. § 1446(c)(2)(B); see, e.g., RT Financial
  11   Inc. v. Zamora, No. 1:12-cv-01581-AW-SKO, 2012 WL 4468763, *2 (E.D. Cal.
  12   Sept. 27, 2012) (holding that the preponderance of the evidence standard applied
  13   to a complaint which expressly stated that the amount in controversy did not
  14   exceed $10,000).
  15         20.    The preponderance standard is not a “daunting” standard. Muniz v.
  16   Pilot Travel Centers LLC, 2007 WL 1302504, at *2 (E.D. Cal. May 1, 2007); see
  17   Valdez v Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (“the parties need
  18   not predict the trier of fact's eventual award with one hundred percent accuracy”).
  19   Defendants are not obligated to “research, state, and prove the plaintiff's claims
  20   for damages.” Behrazfar v. Unisys Corp., 687 F. Supp. 2d 999, 1004 (C.D. Cal.
  21   2009) (quoting Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1204-05
  22   (E.D. Cal. 2008)). A removing defendant must simply produce underlying facts or
  23   evidence demonstrating more likely than not the amount in controversy exceeds
  24   $75,000. See Sanchez v. Monumental Life Ins., 102 F.3d 398, 404 (9th Cir. 1996)
  25   (“[D]efendant must provide evidence establishing that it is ‘more likely than not’
  26   that the amount in controversy exceeds [the threshold] amount.”); see Kroske v.
  27   U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005) (district court properly
  28   considered damages awards in other similar cases)(emphasis added); Rippee v.
                                               -6-
             DEFENDANTS NIKE, INC. AND NIKE USA, INC.’S NOTICE OF REMOVAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 7 of 40 Page ID #:7


   1   Boston Market Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal. 2005) (noting that the
   2   inquiry is what amount is “put in controversy” by the plaintiff's complaint, not
   3   what a defendant will actually owe).
   4         21.    In addition, the Court may consider the value of nonmonetary relief
   5   sought (28 U.S.C. § 1446(c)(2)(A)(i)) and aggregate claims for monetary and
   6   nonmonetary relief brought by a single plaintiff against a single defendant. See
   7   Bank of Calif. Nat’l Ass’n v. Twin Harbors Lumber Co., 465 F.2d 489, 491 (9th
   8   Cir. 1972) (noting “aggregation is permitted when ‘a single plaintiff seeks to
   9   aggregate two or more of his own claims against a single defendant.”’).
  10         22.    Though Plaintiff does not quantify her alleged damages in her
  11   Complaint, her counsel confirmed she is seeking more than $75,000 through this
  12   lawsuit. (Felton Decl., ¶¶ 4,5)
  13         23.    While Nike Defendants deny any liability as to Plaintiff’s claims, as
  14   set forth more fully below, the Court has diversity jurisdiction under 28 U.S.C. §
  15   1332(a) over Plaintiff's claims because Plaintiff is diverse from Defendant and
  16   Plaintiff's claims are worth more than, but at least as much as, $75,001. Though
  17   Plaintiff’s counsel confirmed she is seeking an amount above $75,000, claims like
  18   Plaintiff’s lawsuit have led to recoveries exceeding the jurisdictional minimum.
  19   All calculations supporting the amount in controversy are based on Plaintiff's
  20   potential recovery pursuant to the claims alleged in the Complaint, assuming,
  21   without any admission, the truth of any of the allegations, and assuming liability
  22   (which is disputed) could be established.
  23         24.    Unruh Claims. Plaintiff alleges that she and a friend “attempted to
  24   enter the NIKE factory store but was immediately stopped by DOE 26” who,
  25   Plaintiff alleges on information and belief, “is a NIKE employee.” (Ex. A,
  26   Compl. ¶ 23.) Plaintiff further alleges that “DOE 26 positioned himself in front of
  27   PLAINTIFF and her friend to prevent them from entering the NIKE Factory store
  28   and told PLAINTIFF and her friend that they ‘can’t go in.’” (Ex. A, Compl. ¶
                                              -7-
            DEFENDANTS NIKE, INC. AND NIKE USA, INC.’S NOTICE OF REMOVAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 8 of 40 Page ID #:8


   1   24.) Plaintiff claims that when she asked why could not enter the store she was
   2   told that it was “because of the ‘coronavirus.’” (Ex. A, Compl. ¶ 26.) Plaintiff
   3   alleges that when they told DOE 26 that they “don’t have it” he responded that
   4   they are Asian and that he could not let them in because: “we don’t want to scare
   5   the other customers.” (Ex. A, Compl. ¶¶ 27–28, 30.) Finally, Plaintiff alleges on
   6   information and believe, that NIKE and its managing agents follow a policy or
   7   practice that result in a violation of the Unruh Act as well as the Fair Housing and
   8   Employment Act. (Ex. A, Compl. ¶¶ 31–32.)
   9         25.    As a result of the alleged Unruh violation Plaintiff claims to have
  10   “suffered embarrassment, public humiliation, and emotional distress, including
  11   but not limited to, damage to her self-esteem and dignity, anxiety, stress, anger,
  12   frustration.” (Ex. A, Compl. ¶ 44.) A review of verdicts in California
  13   demonstrates that emotional distress awards in cases involving discrimination
  14   commonly exceed $75,000. Elliott v. City of Gardena, 2001 WL 1255712 (Los
  15   Angeles County Superior Court, July 23, 2001) (the jury awarded the plaintiff
  16   $1,650,000 in a discrimination case where the plaintiff's only claimed injury was
  17   emotional distress damages); Comey v. County of Los Angeles, 2007 WL 3022474
  18   (Los Angeles County Superior Court, Aug. 15, 2007) (the jury awarded a plaintiff
  19   in a discrimination case $768,286, of which $100,000 was for non-economic
  20   damages). Furthermore, jury awards for Unruh claims generally result in verdicts
  21   that far exceed the $75,000 jurisdictional threshold. See e.g., Chris Curry v.
  22   Academy Pointe, Inc., et al., Los Angeles Superior Court Case No. BC621282
  23   (November 17, 2017) (resulting in a gross jury award of $5,250,000, including
  24   $750,000 in emotional distress damages and $4.5M in punitive damages) (Felton
  25   Decl., ¶ 6, Exhibit 2); Bayer, et al. v. Morse, et al., San Francisco Superior Court
  26   Case No. CGC-13-534482 (August 26, 2015) (resulting in a gross jury award of
  27   $370,000, including $50,000 to each plaintiff and $20,000 in punitive damages)
  28   (Felton Decl., ¶ 7, Exhibit 3).
                                               -8-
             DEFENDANTS NIKE, INC. AND NIKE USA, INC.’S NOTICE OF REMOVAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 9 of 40 Page ID #:9


   1         26.    Plaintiff also seeks three times the actual damages and exemplary and
   2   punitive damages pursuant to the Unruh Civil Rights Act. (Ex. A, Compl. ¶¶ 43–
   3   44, Prayer for Relief (b) – (d).) The Unruh Civil Rights Act allows for recovery
   4   of a statutory minimum of $4,000 “for each and every offense” of its provisions or
   5   three times the amount of actual damages. Cal. Civ. Code § 52(a). As such, the
   6   actual damages from Plaintiff’s encounter are potentially valued at a minimum of
   7   an additional $4,000.
   8         27.    Claim for Intentional Infliction of Emotional Distress. In addition
   9   to the damages Plaintiff seeks pursuant to her first cause of action, Plaintiff also
  10   alleges that she is entitled to damages for Intentional Infliction of Emotional
  11   Distress.
  12         28.    Plaintiff claims to have suffered “general damages including but not
  13   limited to pain and suffering, emotional distress, fear, anxiety and other damages
  14   in an amount to be proven at the time of trial. (Ex. A, Compl. ¶ 51.) In similar
  15   cases involving claims for IIED juries have awarded non-economic damages well
  16   in excess of $75,000. See e.g. Simona Wilson v. Southern California Edison
  17   Company, Los Angeles Superior Court Torrance Case No. YC 065545 (March 17,
  18   2013) (claim for IIED resulted in non-economic damages of $1,050,000) (Felton
  19   Decl., ¶ 8, Exhibit 4); Barry Ware v. JKM Equipment, Inc., et al., Orange County
  20   Superior Court Case No. 30-2015-00827210-CU-WT-CJC, (October 24, 2017)
  21   (awarding non-economic damages of $100,000 where Plaintiff brought IIED
  22   claim after boss referred to him using a derogatory racial epithet) (Felton Decl., ¶
  23   9, Exhibit 5); Scaccetti v. Berg, Los Angeles Superior Court Case No. BC 533 556
  24   (November 24, 2015) (awarding compensatory damages for severe emotional
  25   distress where Plaintiff brought a claim for IIED in the amount of $85,000)
  26   (Felton Decl., ¶ 10, Exhibit 6).
  27         29.    Prayer for Punitive Damages. The Court must also consider each
  28   Plaintiff's requests for punitive damages in determining the amount in
                                               -9-
             DEFENDANTS NIKE, INC. AND NIKE USA, INC.’S NOTICE OF REMOVAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 10 of 40 Page ID #:10


    1   controversy. Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001) (“It is
    2   well established that punitive damages are part of the amount in controversy in a
    3   civil action”); Davenport v. Mutual Benefit Health and Accident Ass’n, 325 F.2d
    4   785, 787 (9th Cir. 1963) (punitive damages must be taken into account where
    5   recoverable under state law).
    6         30.    Plaintiff’s request for punitive damages weighs in favor of
    7   establishing the amount in controversy. Punitive damages may be substantial and,
    8   in some cases, even exceed the amount in controversy. See Duin v. Allstate
    9   Insurance Co., 1997 WL 813002 at *2, No. 97CV1113JM (RBB) (S.D. Cal. Dec.
   10   15, 1997) (since removing defendant was a corporation, “it [was] more likely that
   11   any award of punitive damages would exceed $75,000.00”).
   12         31.    The economic resources of the defendant and the amount of
   13   compensatory damages are two of the three factors courts consider in arriving at
   14   punitive damage awards. See, e.g., Lane v. Hughes Aircraft Co., 22 Cal. 4th 405,
   15   417 (2000). In State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 427-28
   16   (2003), the Court held that: “The wealth of a defendant cannot justify an otherwise
   17   unconstitutional punitive damages award .... That does not make its use [in
   18   determining the constitutionality of punitive damage awards] unlawful or
   19   inappropriate; it simply means that this factor cannot make up for the failure of
   20   other factors ....” (internal citations omitted). Here, Nike Defendants are a large
   21   corporation. Therefore, the request for punitive damages further weighs in favor
   22   of establishing the amount in controversy.
   23         32.    Reasonable Attorney’s Fees. This is a claim for discrimination in
   24   accommodations brought under Civ. Code. § 51 et. Seq. and Gov. Code § 12948.
   25         33.    Where the underlying statutes entitle a prevailing plaintiff to an
   26   award of reasonable attorneys’ fees, such fees must be included in the amount in
   27   controversy. See Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1010-
   28   11 (N.D. Cal. 2002) (“Where the law entitles the prevailing plaintiff to recover
                                               - 10 -
              DEFENDANTS NIKE, INC. AND NIKE USA, INC.’S NOTICE OF REMOVAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 11 of 40 Page ID #:11


    1   reasonable attorney fees, a reasonable estimate of fees likely to be incurred to
    2   resolution is part of the benefit permissibly sought by the plaintiff and thus
    3   contributes to the amount in controversy.”); Galt G/S v. JSS Scandinavia, 142
    4   F.3d 1150, 1156 (9th Cir. 1998) (claims for statutory attorneys' fees are to be
    5   included in amount in controversy, regardless of whether award is discretionary or
    6   mandatory); Simmons v. PCR Tech, 209 F. Supp. 2d 1029, 1034-35 (N.D. Cal.
    7   2002); see Zator v. Sprint/United Mgmt. Co., 2011 U.S. Dist. LEXIS 33383 at * 6
    8   (S.D. Cal. Mar. 29, 2011).
    9         34.    The reasonable amount of attorneys’ fees in a case may be based
   10   upon fee awards in similar cases, Plaintiff’s counsel’s hourly rate, and the number
   11   of hours counsel expects to spend on this case. See Brady, 243 F. Supp. 2d at
   12   1011 (N.D. Cal. 2002). Even a modest amount of attorneys’ fees further increases
   13   the amount in controversy beyond the jurisdictional minimum.
   14         35.    Nike Defendants anticipate depositions being taken in this case, and
   15   that Nike Defendants will file a Motion for Summary Judgement. In this regard, it
   16   is more likely than not that the fees will exceed $75,000 through extensive
   17   discovery and a summary judgment hearing, and the fees would certainly exceed
   18   $75,000 if the case proceeds to trial. See Bayer, et al. v. Morse, et al., San
   19   Francisco Superior Court Case No. CGC-13-534482 (August 26, 2015) (costs of
   20   bringing Unruh suit including attorney’s fees resulted in total judgment of
   21   $742,615.28 where jury verdict was only $370,000) (Felton Decl., ¶ 7, Exhibit 3).
   22         36.    Considered together, the general and special damages sought by
   23   Plaintiff for both her claims, along with the attorney fees and punitive damages
   24   that might be awarded on her claims if she prevails, establishes by a
   25   preponderance of the evidence that the amount in controversy for her claim
   26   exceeds $75,000, particularly because she is seeking statutory treble damages in
   27   association with her first cause of action.
   28         37.    Based upon the allegations contained in Plaintiff’s Complaint, as
                                                - 11 -
              DEFENDANTS NIKE, INC. AND NIKE USA, INC.’S NOTICE OF REMOVAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 12 of 40 Page ID #:12


    1   discussed above, Nike Defendants are informed and believes and alleges that the
    2   amount in controversy in this action has been met and, therefore, Plaintiff seeks
    3   damages within the jurisdictional authority of this Court. Since diversity of
    4   citizenship exists between the Plaintiff and Nike Defendants and the amount in
    5   controversy between the parties is in excess of $75,000, this Court has original
    6   jurisdiction of the action pursuant to 28 U.S.C. section 1332(a)(1). This action is
    7   therefore proper for removal to this Court.
    8                    VENUE AND INTRADISTRICT ASSIGNMENT
    9            38    As discussed above, Plaintiff is a resident of California residing in
   10   San Bernardino County, California.
   11            39.   Plaintiff originally brought this action in the Superior Court of the
   12   State of California for the County of San Bernardino. The County of San
   13   Bernardino lies within the jurisdiction of the United States District Court, Central
   14   District of California, Eastern Division.
   15            40.   This Court is the United States District Court for the district within
   16   which the State Court Action is pending. Therefore, pursuant to 28 U.S.C.
   17   sections 1391(a), 1441(a) and 1446(a), venue lies in the Central District of this
   18   Court.
   19                                      CONCLUSION
   20            41.   Consequently, having complied with all pertinent requirements, Nike
   21   Defendants remove the Civil Action to this Court and respectfully invokes the
   22   Court's jurisdiction thereby.
   23    Dated: March 23, 2021                   SANDERS ROBERTS LLP
   24
                                           By:
   25
                                                 Reginald Roberts, Jr.
   26                                            Melvin L. Felton, Esq.
                                                 Ayan K. Jacobs, Esq.
   27
                                                 Attorneys for Defendants
   28                                            NIKE, INC. and NIKE USA, INC.
                                                  - 12 -
              DEFENDANTS NIKE, INC. AND NIKE USA, INC.’S NOTICE OF REMOVAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 13 of 40 Page ID #:13




                   EXHIBIT A
      Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 14 of 40 Page ID #:14
                                                       x,                                        ORLGINAL
                         Christopher B. Dolan (SBN 165358)
                         Emile A. Davis (SBN 208394)
                         Mari Bandoma Callado (SBN 271380)                                                        F L E
                                                                                                                    l         D
                                                                                                        SUPEH‘OR COURT 0F CAUFORNIA
                                                                                                         COUNTY OF SAN BEHNAHDINO
                         DOLAN LAW FIRM, PC                                                             SAN BERNARDINO CIVIL DIVISION
                             1438 Market Street
                         San Francisco, California 94 1 02                                                       DEC    1   4 2020
                         Tel: (415)       421-2800
                         F ax       ( 415 ) 421—2830                                                  BY
                                                                                                                        ¥         Z
                                :

                                                                                                                    S
                                                                                                              ANDR APLA       E   CIA,DEPUTY

FAX                      Attorneys for Plaintiff
             \OOONON
                         J.B. through      and by her guardian ad litem J.G.B.

BY

         10
                                             IN   THE SUPERIOR COURT OF THE STATE OF CALIFORNIA

         11                                               FOR THE COUNTY OF SAN BERNARDINO

         12                                                    UNLIMITED CIVIL JURISDICTION

         13

                                                                                              Case No.:        Clv SB
        14              J.B. through       and by her guardian ad litem, J.G.B.                                                    2 0 2 8 3 2      1


        15
                                                                                              COMPLAINT FOR DAMAGES FOR
                                                            Plaintiff,
                                                                                                 1.   VIOLATION OF THE UNRUH
        16                           V_                                                               CIVIL RIGHTS ACT AND THE
                                                                                                      FAIR EMPLOYMENT AND
        17              NIKE, INC, an Oregon Corporation, NIKE USA,                                   HOUSING ACT
                        INC., an Oregon Corporation, and             DOES    l
        18              through 50, inclusive,                                                        [Civ.   Code, § 51    et seq;   Gov. Code §
                                                                                                      12948]
        19
                                                            Defendants_                          2.   INTENTIONAL INFLICTION OF
        20
                                                                                                      EMOTIONAL DISTRESS
        21
                                                                                              DEMAND FOR JURY TRIAL
        22

        23
                                                                             COMPLAINT
        24                           COMES NOW         Plaintiff, J.B.   through and by her guardian ad litem J.G.B., who, and
                                                                                                                               by and
        25             through his attorneys of record, hereby ﬁles              this   Complaint and alleges as follows.

       26              ///



                       ///
       27

                       ///
       28

                                                                                        -1-
                                                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
    Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 15 of 40 Page ID #:15




                                                                                                                              J
                                                                                                           Ir

                                                            .    ~.:.     n           .
                                                                                              ‘
                                                                                              R
                                                                                                  ﬂ.   ﬂ        l"
                                                                                                                     t"
                                                                                                                     "    a




.
                                                            l,      :.‘       x   K       .
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 16 of 40 Page ID #:16




                                                               PARTIES TO THE CIVIL ACTION
       IQ                1.          Plaintiff J.B. (hereinafter referred to as                   “PLAINTIFF”)             is   a female minor natural

       LU.)
               person   who    is   a resident 0f the State of California, and at                      all   times relevant to this Complaint was a

               resident of the      County 0f San Bemardino,                   State of California.

                        2.          Plaintiff J.B.        and her guardian ad litem J.G.B. are using                        their initials in order to

              protect their privacy in this Violation of Unruh Civil Rights Act case. Protecting
                                                                                                                                          PLAINTIFF and
              her guardian ad litem’s privacy                   is    necessary because 0f the growing anti-Asian bias and racist

              attacks related to the             COVID-19 pandemic.                This   is   also based     on judicial precedent from cases such

              as Starbucks Corp.            v.   Superior Court (2008) 168 Cal.App.4th 1436, wherein the Court of Appeal

              noted: “[P]r0tect[ing] legitimate privacy rights has gained wide
                                                                               currency, particularly given the
   10
              rapidity and ubiquity of disclosures over the                        World Wide Web.” (See Doe                      v.   City   ofLos Angeles
   11
              (2007) 42 Cal.4th 531; Johnson                     v.   Superior Court (2000) 80 Cal.App.4th 1050, 1072).                            If,   for   any
   12
              reason, Defendants are unable to accurately determine the identity of PLAINTIFF,
                                                                                               their attorneys
   13
              may   contact Plaintiff s attorney at the                  number 0n        the face sheet 0f the Complaint and the                    name of
   14
              the   PLAINTIFF            will be provided.

   15
                        3.          Defendant          JOHN DOE 26            (hereinafter       “DOE        26”)   is   a male adult natural person.
   16
              PLAINTIFF        is   informed and believes, and thereon alleges, that                           DOE 26        is   a resident 0f the State of
   17         California and        is   therefore subject to the jurisdiction 0f this Court.                        PLAINTIFF           is   informed and
  18          believes that    DOE 26            is   an employee of DEFENDANTS NIKE, INC. and                                    NIKE USA,       INC. and/or
  19          DOES      1-25 and         was acting      in the course      and scope of his employment with                       DEFENDANTS NIKE,
  20          INC. and       NIKE USA, INC.              and/or       DOES    1-25.    While      at   work    DOE 26 engaged in unlawful
  21          discrimination and harassment within the scope 0f his                              employment toward PLAINTIFF, and                          as

  22          alleged herein,       may be        found personally          liable for    such unlawful discrimination and harassment.

  23                  4.            PLAINTIFF            is   informed and believes, and thereon alleges, that                         DEFENDANTS
              NIKE, INC. and NIKE USA, INC.                           (hereinafter collectively referred to as                  “NIKE”), Oregon
  24

  25
              corporations, and/or          DOES         1-25,   were     at all   times material to this Complaint, the employers of

              DEFENDANT DOE 26                        and was doing business          in the State       of California, County 0f San
  26
              Bemardino and         are entities subject t0 suit before this Court.
  27

  28

                                                                                      -2-
                                            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 17 of 40 Page ID #:17




                          5.       DEFENDANTS NIKE                      are active    Oregon corporations, and       is   now and was,     at all

               time‘s relevant t0 this complaint, a “business establishment” within
                                                                                    the                           meaning 0f the Unruh Act,

               Civil   Code    section 51, subdivision (b), operating in the City of Ontario,                      San Bernardino County,

              California.

                         6.        The   true   names and     capacities,          whether individual, corporate, associate, or otherwise,

              of DOES 1-25, inclusive, are business                     entities   unknown     to   PLAINTIFF, who        therefore sues the

              DOE defendants by ﬁctitious names. PLAINTIFF will amend this complaint t0 show their true
    \DOONON

              names and        capacities   when    they have been ascertained.                PLAINTIFF     is   informed and believes and

              hereon alleges that        DOES      1-25 are business entities of unknown form                 who were       the employers 0f

              DOE 26.
   10
                         7.       The    true   names and     capacities,          whether individual, corporate, associate, 0r otherwise,
   11
              0f DOES 26-50 (hereinafter referred                  to as   “INDIVIDUAL DEFENDANTS”),                      inclusive, are
   12
              individual persons        unknown      to   PLAINTIFF, Who              therefore sues the    DOE     defendants by ﬁctitious
   13
              names.      PLAINTIFF         will   amend    this   complaint to show their true names and capacities                When they
   14
              have been ascertained.            PLAINTIFF          is   informed and believes and hereon alleges that            DOES       1-25
   15
              are business entities of unknown              form who were the employers of INDIVIDUAL                         DEFENDANTS.
  16
                         8.       PLAINTIFF         is   informed and believes, and the basis of said information and                     belief,

  l7          allege, at all times material t0 this complaint,                 DEFENDANTS NIKE and/or Does                    1-25 were the

  18          employers of INDIVIDUAL                DEFENDANTS DOES 26-50,                         and/or an agency relationship existed

  19          between them.

  20                     9.       PLAINTIFF         is   informed and believes, and thereon alleges, that there                 exists,   and   at

  21          all   times relevant to this Complaint, existed a unity of interests between certain Defendants
                                                                                                              such

  22          that   any individuality and separateness between these certain Defendants has ceased, and those

              celtain Defendants are the alter ego 0f the other certain Defendants                        and exerted control over each
  23
              other.   Adherence     to the ﬁction        of the separate existence 0f these certain Defendants as an entity
  24
              distinct   from other certain Defendants will permit an abuse of the corporate privilege and would
  25
              sanction fraud and/or promote injustice.                   PLAINTIFF        is   informed and believes, and thereon alleges,
  26
              that Defendants,      and each 0f them, did conspire together and/or aid and abet the others as                        to violate
  27
              PLAINTIFF’s        rights as alleged herein.
  28

                                                                                    -3-
                                         COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 18 of 40 Page ID #:18




                 10.         PLAINTIFF         is   informed and believes, and thereon alleges, that except as alleged

         herein, at   all   times mentioned in this Complaint, Defendants were the agents and employees of their

         co-Defendants, and in doing the things alleged in this Complaint, were acting within the course and

         scope 0f such agency and employment, and acted in such a matter as to ratify the conduct of their

         co-Defendants.        PLAINTIFF           is   informed and believes and thereon alleges that each Defendant

         aided and abetted each other such that the principal                     is   liable for the acts   of each Defendant.

                 11.         Defendants are liable for the acts of each other through principals of respondeat

        superior, agency, ostensible agency, partnership, alter-ego                        and other forms of Vicarious     liability.



                                                         VENUE AND JURISDICTION
   10           12.          This action arises under the Unruh Act, Civil                   Code   section 51 et seq., and   FEHA,

   ll
        speciﬁcally Government             Code     section 12948.


   12
                13.          Venue    is   proper because        PLAINTIFF         is   informed and believes and thereon alleges,


   13
        that the business entity        DEFENDANTS, were doing business                        in the   County of San Bernardino,
        State of California, the relevant actions set forth herein occurred in the
  14                                                                                                      County of San Bemardino.
                14.          Subject matter in this action          is   properly heard in this Court, as the action incorporates
  15
        an amount in controversy as            set forth in the      Complaint which exceeds $25,000.00.
  l6

  17                                  FACTS         COMMON TO ALL CAUSES OF ACTION
  18
                15.          PLAINTIFF        realleges      and incorporates by reference each allegation contained               in all

        preceding paragraphs as if fully                set forth herein.
  19

                l6.          PLAINTIFF        is   informed and believes and thereon alleges that the                INDIVIDUAL
  20
        DEFENDANTS were employed by,                        contracting with, or otherwise performing services for
  21
        DEFENDANTS NIKE and/or DOES                           1-25 at the time of the incident described herein.
  22
                17.          PLAINTIFF, a high school              student, regularly patronized Ontario Mills, a shopping
  23
        center located at      1   Mills Circle in Ontario, California 91764.
  24
                18.         PLAINTIFF         is   an Asian American female of Filipino descent.
  25
                19.         Like    many high       school students,      PLAINTIFF          often patronized Ontario Mills to
  26
        browse, shop and spend time with friends and family.
  27

  28

                                                                            -4-
                                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 19 of 40 Page ID #:19




                       20.          On   0r around   March   6,    2020, from approximately 2 p.m. to 6 p.m.,                PLAINTIFF
       b)    visited Ontario Mills with         two of her     friends.

                       21.          PLAINTIFF’s        friend, a   Caucasian male, entered the            NIKE     Factory store   at   Ontario
             Mills With no issues.

                       22.         PLAINTIFF      is   informed and believes, and thereon alleges that the                  NIKE   Factory
             store at Ontario Mills (hereinafter referred to as the                 “PREMISES”)           is   owned and/or managed and/or
             controlled      by    DEFENDANTS NIKE and/or DOES                      1-25.

                    23.            Shortly thereafter,    PLAINTIFF and          her other friend, another Asian American female,

             attempted to enter the        NIKE      Factory store but was immediately stopped by                   DOE 26,     an African
             American male adult natural person. PLAINTIFF
   10
                                                                               is   informed and believes that            DOE 26   is   a   NIKE
            employee.
   11
                    24.            DOE 26 positioned his body in front of PLAINTIFF and her friend t0 prevent them
   12
            from entering the         NIKE Factory store and told PLAINTIFF                    and her friend      that they “can’t     go   in”.
   13
                    25.            Shocked and confused, PLAINTIFF asked                    DOE 26 “Why?”
   14
                    26.            DOE 26    informed     PLAINTIFF and her           friend, that they        cannot enter the    PREMISES
  15
            because of the “coronavirus”.

  16
                    27.            Offended,   PLAINTIFF          explained to   DOE 26 that they “don’t have it.”
  17                28.            DOE 26 responded to PLAINTIFF,                “you’re Asian.”

  18                               PLAINTIFF was
                    29.                                 stunned and hurt by         DOE 26’s       response and opposed his

  19        inappropriate and discriminatory comment.                  PLAINTIFF            explained that just like the “Ebola virus,

  20        anyone can get the coronavirus, not just Asians.”

  21               30.             DOE 26 stated,      “I understand but I can’t
                                                                                 let         you   in.”   He    then explained that     “we
            don’t want t0 scare the other customers.”
  22

  23               3   1.          When DOE    26 denied PLAINTIFF and her friend entry                        into the   PREMISES.
            PLAINTIFF         is   informed and believes, and thereon alleges that                 DEFENDANTS NIKE
  24                                                                                                                            and/or      DOES
            1-25 follow a policy and practice 0f denying               full   and equal services by engaging
  25                                                                                                                       in discrimination

            based on PLAINTIFF’S race and/or ancestry and/or perceived ancestry
  26                                                                            and/or perceived national

            origin and/or perceived disability and/or perceived medical
                                                                        condition and/or the race and/or
  27

  28

                                                                          -5-
                                         COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 20 of 40 Page ID #:20




                 ancestry and/or perceived ancestry and/or perceived
                                                                     national origin and/or perceived disability

                 and/br perceived medical condition 0f a person                whom PLAINTIFF was               associated with.

        AWN
                         32.              When DOE    26 denied PLAINTIFF and her friend entry                 into the   PREMISES,
                 PLAINTIFF           is   informed and believes, and thereon alleges that the managi
                                                                                                     ng agents of the
                 PREMISES        follow a policy and practice of denying                 full   and equal services by engaging      in

                 discrimination based on           PLAINTIFF ’s        race and/or ancestry and/or perceived ancestry and/or

                 perceived national origin and/or perceived disability and/or
                                                                              perceived medical condition and/or the
       \OWNCN


                 race and/or ancestry and/or perceived ancestry and/or
                                                                       perceived national origin and/or perceived

                 disability and/or perceived medical condition               of a person        whom PLAINTIFF was         associated with.

                        33.           Humiliated and upset,          PLAINTIFF and her           friend   walked away and   left   the
   10
                 PREMISES        with the indignity of being denied entry to the                  PREMISES     and prevented from
   11
                 obtaining    full   and equal services from the business establishment because 0f PLAIN
                                                                                                         TIFF’S Asian
   12
                 race, and/or Filipino ancestry, and/or perceived
                                                                  ancestry, and/or perceived national origin, and/or
  13
                perceived disability, and/or perceived medical condition, and/or
                                                                                 the race and/or ancestry and/or
  14
                perceived ancestry and/or perceived national origin and/or
                                                                           perceived disability and/or perceived
  15
                medical condition of a person             whom PLAINTIFF was              associated with.
  16
                        34.           Shortly thereafter,     PLAINTIFF had         t0   endure further embarrassment as she had to
  17            notify her friend         who was allowed to     enter the   NIKE        Factory store that they had to leave and were
  18            denied entry to the         NIKE   Factory    store.

  19                    35.          PLAINTIFF       is   informed and believes, and thereon alleges that            DOE 26’s comments
  20            and conduct was motivated by the              fact   of PLAINTIFF ’s Asian race, and/or Filipino ancestr and/or
                                                                                                                        y,

  21            perceived ancestry, and/or perceived national origin, and/or
                                                                             perceived disability, and/or perceived

  22            medical condition.


  23                   36.           PLAINTIFF       is   informed and believes, and thereon alleges that           DOE 26’s comments
                and conduct was motivated by the              fact   of PLAINTIFF’S Asian race, and/or Filipino ancestr and/or
  24                                                                                                                   y,
                perceived ancestry, and/or perceived national origin, and/or
  25                                                                         perceived disability, and/or perceived

                medical condition.
 26
                       37.           PLAINTIFF       is   informed and believes, and thereon alleges that           DOE 26’s comments
 27
                and conduct was motivated by the              fact   0f the race and/or ancestry and/or perceived ancestry and/or
 28

                                                                              -6-
                                             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 21 of 40 Page ID #:21




            1      perceived national origin and/or perceived disabil
                                                                     ity and/or perceived medical condition of
                                                                                                               a person
          N       whom PLAINTIFF             was associated            with.


        $9)                        .
                                                                       FIRST CAUSE OF ACTION
                       Discrimination in a Business Establishment on the
                                                                          Basis of Race and/or Ancestry and/or
                       Perceived Ancestry and/or Perceived National Origin
                                                                             and/or Perceived Disability and/or
                               Perceived Medical Condition in Violation of the Unruh
                                                                                       Civil Rights Act
                                   [Civil Code section 51 et seq.; Government Code
                                                                                     section 12948]
                                                                        (Against All Defendants)
       ®W\IO\M




                           38.          PLAINTIFF hereby               incorporates   by reference,           as though fully set forth herein, the

                  contents of each and every preceding paragraph in
                                                                    this complaint.

                           39.         The FEHA, Government Code                    section 12948, provides in pertinent part, that “[i]t
                                                                                                                                                                     is

   10             an unlawful practice under        this part for a            person to deny or to           aid, incite, or conspire in the denial                 of
   11             the rights created      by Section 51    .   .   .   of the Civil Code.”

  12                       40.         The Unruh   Civil Rights Act, Civil             Code       section 51, subdivision (b) provides: “A11

  13              persons within the jurisdiction of this state are free and
                                                                             equal, and no matter What their                              .   .   .   race   .   .    .




  14              ancestry, national origin, disability, medical condition                    .   .   .   are entitled to the full and equal

  15             accommodations, advantages,           facilities, privileges             or services in all business establishments of

                 every kind whatsoever.”
  16

  17
                           41.         DEFENDANTS NIKE and/or DOES                          1-25 and         INDIVIDUAL DEFENDANTS                       failed

                 to   provide    PLAINTIFF with full and equal                  services   by engaging          in discrimination
  18                                                                                                                                 based 0n
                 PLAINTIFF’s           race and/or ancestry and/or perceived ancestry and/or
  19                                                                                         perceived national origin

                 and/or perceived disability and/or perceived medical condit
  20
                                                                             ion                              when they denied PLAINTIFF from
                 entering the     PREMISES,      as described above, in violation of Civil                       Code   section 51, subdivision (b),
  21
                 and Government Code section 12948.
  22
                          42.          DEFENDANTS NIKE                   and/or   DOES     1-25 and          INDIVIDUAL DEFENDANTS                       failed
  23
                 to   provide   PLAINTIFF with      full   and equal services by engaging                       in discrimination   based on the race
  24
                 and/or ancestry and/or perceived ancestry and/or percei
                                                                         ved national origin and/or perceived
 25
                 disability and/or perceived medical condition                    0f a person         whom PLAINTIFF was            associated with
 26
                 when they denied PLAINTIFF from                       entering the   PREMISES              as described above, in violation of
 27              Civil   Code    section 51, subdivision (b), and              Government Code section 12948.
 28

                                                                                    -7-
                                           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 22 of 40 Page ID #:22




                              43.       As    a direct and proximate result of              DEFENDANTS NIKE and/or DOES                   1-25 and
                   INDIVIDUAL DEFENDANTS’                        unlawful practices,           PLAINTIFF      suffered actual    damages and       loss
                   of a discrimination-free business establishment.

                             44.        As ﬁmher      direct   and proximate                   of DEFENDANTS
                                                                                    result                               NIKE   and/or   DOES     1—25
                  and      INDIVIDUAL DEFENDANTS’                    unlawful discrimination,             PLAINTIFF        suffered embarrassment,
                  public humiliation, and emotional distress, includi
                                                                      ng but not limited                        to,   damage    to her self—esteem

                  and dignity, anxiety,         stress, anger, frustration,     and injury         in   an amount   to   be proven   at the   time of
      \OOO\IO\




                  trial.



                             45.        DEFENDANTS NIKE and/or DOES                           1-25 and   INDIVIDUAL DEFENDANTS’
                  conduct, as alleged herein, was egregious, deliberate,
                                                                         willful, intentional, malicious, oppressive,
  10
                  fraudulent, and taken in conscious disregards 0f
                                                                   the rights of                         PLAINTIFF,      as   deﬁned   in Civil   Code
  11
                  section 3294, entitling her to an            award 0f exemplary and punitive damages.
  12

  13
                                                               SECOND CAUSE OF ACTION
                                                       Intentional Infliction of Emotional Distress
  14                                                            (Against All Defendants)

  15                        46.        PLAINTIFF hereby           incorporates      by reference,        as though fully set forth herein, the

  16             contents of each and every preceding paragraph in
                                                                   this complaint.

  17                        47.        DEFENDANTS NIKE               and/or   DOES            1—25 and   INDIVIDUAL DEFENDANTS, and
  18             each of them, as        set forth   above, acted in an extreme and outrageous manner with
                                                                                                           the intent t0

                 cause, or with reckless disregard of the probability of
  19                                                                     causing, emotional distress to                            PLAINTIFF.

 20
                            48.        DEFENDANTS’             conduct was a substantial factor in causing                PLAINTIFF       severe
                 emotional        distress.
 21
                            49.       DEFENDANTS NIKE and/or DOES                            1—25 are vicariously liable for the actions
 22                                                                                                                                      of the
                 INDIVIDUAL DEFENDANTS 0n the basis                          that   each individual         DEFENDANT was acting as an
 23
                 agent and/or employee of DEFENDANTS                    NIKE
 24
                                                                                    and/or       DOES     1-25 at the time     PLAINTIFF was
                 discriminated against.
 25
                            50.       DEFENDANTS NIKE               and/or   DOES            1-25 are directly liable for the actions of
 26
                 INDIVIDUAL DEFENDANTS                     the basis that     DEFENDANTS NIKE and/or DOES                         1-25 ratiﬁed the
 27
                 conduct of the       INDIVIDUAL DEFENDANTS and                             each 0f them.
 28

                                                                                _   g   -

                                              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 23 of 40 Page ID #:23




                                   51.            The unlawful conduct of DEFENDANTS, and each
                                                                                               of them,                      as alleged above,
                   direCtly         and proximately caused PLAINTIFF t0 suffer
                                                                               general damages including but not limite
                                                                                                                        d                                 to
                   pain and suffering, emotional distress,
                                                                               fear,   anxiety and other damages in an amount to
                                                                                                                                 be proven at
                   the time 0f trial.

                                   52.            The INDIVIDUAL           DEFENDANTS             directly,   and the business   entity
                   DEFENDANTS, by and through their managing agents,                                   committed the    acts herein alleged

                  maliciously, fraudulently, and oppressively in
                                                                 conscious disregard for                               PLAINTIFF’s        rights,   and
      \DOO\10\



                  PLAINTIFF                  is   entitled t0 recover punitive     damages from         DEFENDANTS         in an   amount according
                  to proof.



  10                                                                          PRAYER FOR RELIEF
  11
                  WHEREFORE, PLAINTIFF makes the                                following demand:

                  As    t0 the First          Cause of Action         set forth herein,   PLAINTIFF prays:
  12

                               a)             That process be issued and served as provided
  13                                                                                        by law, requiring                      DEFENDANTS             to
                  appear and answer or face judgment;
  14
                               b)             That    PLAINTIFF have and           recover judgment against          DEFENDANTS
  15                                                                                                                                       in an    amount
                  t0   be determined               at trial as   general damages for their wrongful conduc
  16                                                                                                       t;

                              c)              That    PLAINTIFF have and          recover judgment against           DEFENDANTS
  17                                                                                                                                       in   an amount
                 t0    be determined               at trial as special, actual,   compensatory and/or nominal damages for
  18
                                                                                                                                          their   wrongful
                 conduct;
  19
                              d)         V
                                              That    PLAINTIFF have and          recover a judgment against           DEFENDANTS           for punitive
 20
                 damages            in an          amount    to    be determined       at trial    sufﬁcient to punish, penalize and/or deter
 21
                 DEFENDANTS;
 22
                              e)             For treble damages and statutory penalties pursuant
                                                                                                                   to California Civil    Code      section
 23              52    (a);

 24                           f)             That    PLAINTIFF have and           recover a judgment against           DEFENDANTS           for all pre-
 25              judgment and post-judgment                       interest;

 26                           g)             For reasonable attomeys’ fees and for costs
                                                                                         of                      suit incurred herein       pursuant t0
 27              California Civil                 Code   section 52 (a);

 28

                                                                                         -9-
                                                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 24 of 40 Page ID #:24




                               h)          That     PLAINTIFF        has such other relief as provided for
                                                                                                           by law and/or this Court
                      deems just and       proper.




                      As   t0 the   Second Cause of Action           set forth herein,     PLAINTIFF      prays:

                               i)         That process be issued and served as provi
                                                                                     ded by law, requiring                DEFENDANTS           to
                      appear and answer 0r face judgment;

                              j)          That    PLAINTIFF have and             recover judgment against      DEFENDANTS      in   an amount
                  to    be determined       at trial as   general    damages
       KOOOVO
                                                                                 for their      wrongful conduct;

                              k)          That    PLAINTIFF have and            recover judgment against       DEFENDANTS      in   an amount
                  to    be determined       at trial as special, actual,        compensatory and/or nominal damages for
  10                                                                                                                         their    wrongful
                  conduct;
  11
                              1)          That   PLAINTIFF have and             recover a judgment against         DEFENDANTS   for punitive
  12
                  damages           in   an amount to be determined                at   trial    sufﬁcient to punish, penalize and/or deter
  13
                  DEFENDANTS;
  14
                              m)          That   PLAINTIFF have and             recover a judgment against         DEFENDANTS   for all pre-
  15
                 judgment and post-judgment                   interest;   and
  16
                              n)         That    PLAINTIFF         has such other relief as provided for
                                                                                                         by law and/or              this   Court
  17             deems just and           proper.

  18


  19             DATED: November                 13,   2020                                DOLAN LAW FIRM, PC
 20
                                                                      BY:                       «\JQ‘KC Aliau/LL
 21
                                                                                          CHRISTOPHER B. DOLAN
 22
                                                                                          EMILE A. DAVIS
                                                                                          MARI BANDOMA CALLADO
 23
                                                                                          ATTORNEYS FOR PLAINTIFF J.B.
                ///


 24             ///



 25             ///



 26             ///



                ///
 27

                ///
 28


                                                                                   -10-
                                             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY
                                                                                       TRIAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 25 of 40 Page ID #:25




              t                                DEMAND FOR JURY TRIAL
          Plaintiff J.B. hereby   demands   Trial   by   Jury.



          DATED: March            2020
                           13,
                                                                        DOLAN LAW FIRM, PC
                                                                             ,
                                                                                 A   h   ’1




                                                                        CHRISTOPHER B. DOLAN
                                                                        EMILE A. DAVIS
                                                                        MARI BANDOMA CALLADO
                                                                        ATTORNEYS FOR PLAINTIFF J.B.



     10

     11


     12


  13


  14

  15

  16

  17

  18

 19

 20

 21

 22

 23

 24

 25

26

27

28


                                                                 -11-
                           COMPLAINT FOR DAMAGES AND DEMAND
                                                            FOR JURY TRIAL
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 26 of 40 Page ID #:26
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 27 of 40 Page ID #:27




                   EXHIBIT B
               Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 28 of 40 Page ID #:28
                                                                 V                                                  ORLSINAL                                                       sum
                                                               SUMMONS                                                                         roe counrusgomy
                                                                                                                                            (SOLO PARA USO DE LA CORTa
                                                       (CITACION JUDICIAL)
                                                                                                                                         F LE D      I


          NOTICE To DEFENDANT: NIKE, INC,                                an Oregon Corporation,      NIKE USA,                      S&ﬁfﬁ 89812; gagNwFORNIA
          (Awso AL DEMANDADO): INC, an Oregon Corporation,                                   and   DOES   1   through                SAN BERNARDWO qvaD'l‘leggN
          50

                                                                                                                                               DEC 14               2020
          YOU ARE BEING SUED BY PLAINTIFF: J.B. through and by her guardian ad
          (LO ESTA DEMANDANDO EL DEMANDANTE): litem, J.G.B.




           NOTICE! You have been sued. The coun may decide                    against you without your being heard unless you respond within 3O days.             Read       the information
           below.
              You have 3O CALENDAR DAYS aﬂer this summons and legal papers are sewed on you lo ﬁie a wn'tten response at this court and have a copy
FAX        served on the plaintiff. A letter or phone call will not protect you. Yourwritten response must be in proper legal form if you want the court to hear your
           case. There may be a court form that you can use for your response. You can ﬁnd these court forms and more information at the California Courts
           Online Self—Help Center (www,courtinfo.ca.gov/selﬂ7elp), your county law library, or me courthouse nearest you. If you cannot pay the ﬁling fee, ask
           the court clerk for a fee waiver form. lf you do not ﬁle your response on time, you may lose the case by default, and your wages, money, and property

BY         may be taken without further warning from the coun.
               There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
           referral service. lfyou cannot afford an attorney, you may be eligible for free legal services from a nonproﬁt legal services program. You can locate
           these nonproﬁt groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self—Help Center
           (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
           costs on any settlement or arbitration award of$10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
           iAVISO! Lo han demandado. Si no responds dentro de 30 dlas. Ia cone puede decidir en su contra sin escuchar su versién. Lea la informacién a
           continuacién.
                Tiene 30DIAS DE CALENDARIO después de que Ie entreguen esta citacién y papeles legales para presenter una respuesta por eson'to en esta
           corte y hacer que se entregue una copia al demandante. Una carta o una Ilamada telefém’ca no Io protegen. Su respuesta por escrito tiene que estar
           en formato legal correcto si desea que procesen su caso en la code. Es posible que haya un formu/an'o que usted pueda usarpara su respuesta.
           Puede encontrar estos formulan'os de la corte y més informacién en e/ Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en Ia
      ~
           biblioteca de Ieyes de su condado o en Ia corte que Ie quede més cerca. Si no puede pagarla cuota de presentaoién, pida al secretan'o de Ia corte
           que le dé un formulan'o de exencién de pago de cuotas. Si no presenta su respuesta a tiempo. puede perder e/ caso por/ncumplimiento y Ia corte le
           podré quitar su sueldo, dinero y bienes sin més advertencia.
             Hay otros requisites Iegales. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede llamara un servicio de
           remisién a abogados. Si no puede pagar a un abogado, es posible que cumpla con Ios requisites para obtener servicios legales gratuitos de un
           programa de servicios Iega/es sin ﬁnes de Iucro. Puede encontrar estos grupos sin ﬁnes de Iucro en eI siﬁo web de California Legal Services.
           (Wwaawhelpcalifornia.org), en el Centro de Ayuda de las Cottes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o eI
           co/egio de abogados locales. AVISO: Parley. Ia cone tiene derecho a reclamarlas cuotas ylos costos exentos porimponer un gravamen sabre
           cualquier recuperacién de $10.000 6 més de valor recibida mediante un acuerdo o una concesién de arbitraje en un caso de derecho civil. Tiene que
           pagar el gravamen de la corte antes de que Ia code pueda desechar el caso.

          The name and address of the court is:                                                               NUMBER:
                                                                                                        37,35
          (El nombre y direccio’n de Ia corte es):                                                        ”me’ﬁfv"
          Superior Court 0f California, County of San Bemardino                                                            2 0 2 8                SB                                      3 2                I


          247 West Third Street
          San Bemardino, California 92415-0210
          The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:CHRISTOPHER B DOLAN
          (El nombre, la direccién y e/ numero de teléfono de/ abogado de/ demandante, o del demandante que no tiene abogado, es):

          CHRISTOPHER B DOLAN
          DOLAN LAW FIRM, PC,                         1438 Market   Street,   SAN FRANCISCO, CA 94102                                                     415-421-2800
          DATE:                                                                                    Clerk, by                                                                        ,
                                                                                                                                                                                        Deputy
          (Fecha)                                  DEC 1 4 2020                                    (Secretario)                                                                         (Adjunto)

          (For proofof service ofthis summons, use Proof of Service of Summons (form POS-010).)
          (Para prueba de entrega de esta citatio’n use e/ formulario Proof of Service of Summons, (POS—010)).                               Andrea Placencia
           [SEAL]
                                                          1.

                                                          2‘
                                                               E
                                                          NOTICE TO THE PERSON SERVED: You

                                                               E    as an IndIVIdual defendant.
                                                                    as the person sued under the
                                                                                                              are


                                                                                                       fictitious
                                                                                                                    sewed

                                                                                                                    name    of (specify):




                                                          3_   E     on behalf   of (specify):


                                                                 E
                                                                 E
                                                               under:          CCP 416.10
                                                                               CCP 416.20
                                                                                             (corporation)                       C;         CCP
                                                                                                                                            CCP
                                                                                                                                                  416.60 (minor)
                                                                                                                                                  416.70 (conservatee)

                                                                 E             CCP 416.40
                                                                                             (defunct corporation)
                                                                                             (association or partnership)        E    :




                                                                                                                                            CCP   416.90 (authorized person)


                                                          4.   E E             other (specifw:
                                                                     by personal delivery on (date):
                                                                                                                                                                                         Page   1   of   1


           Form Adopted     for   Mandatory Use
               Judicial Council of California
                                                                                           s UMMONS                                                      Code   of Civil   Procedure §§ 412.20, 465
                                                                                                                                                                            www.oourtinfo.ca.gov
            SUM-1OO      [Rev. July   1,   2009]                                                                                                                       Westlaw Doc E Form Buildu-
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 29 of 40 Page ID #:29
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 30 of 40 Page ID #:30




                   EXHIBIT C
    Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 31 of 40 Page ID #:31
                                                          \w                                                                         \i
                                           SUPERIOR COURT OF CALIFORNIA, COUNTY 0F SAN BERNARDINO

          J. B.    by and through her guardian ad               Iltem, J.   G. B.
                                                                                                                                    Case       QNSB 2928321
                                                                                                                                                                    '




                                                    vs.
                                                                                                                          CERTIFICATE OF ASSIGNMENT
         NIKE,        |nc.,   and Oregon Corporation, Nike USA,               Inc.,   an Oregon Corporation,               et al.

                                                                                                                                                                                  BY FAX
A    civil   action or proceeding presented for ﬁling                  must be accompanied by                 this certificate.     If   the ground      is   the residence
of   a   party,    name and          residence shall be stated.

                                                                                                                                                      san Bernardino          '   CW"     DiViSion
The undersigned declares                         that the above-entitled matter                    is   ﬁled for proceedings              in   the
                      the Superior Court under Rule                  404                                    checked reason:
District of

                               D
                          Nature of Action
                                          General
                                                                     Ground
                                                                            D
                                                                           of this court for the
                                                                                      Collection



E              1      Adoption                                       Petitioner resides within the district.

E             2           Conservator                                Petitioner or conservatee resides within the district.

E             3           Contract                                   Performance         in      the    district is   expressly provided             for.


E             4           Equity                                     The cause        of action arose within the               district.


D             5           Eminent Domain                             The    property     is      located within the        district.


D             6           Family     Law                             Plaintiff,   defendant, petitioner or respondent resides within the                                    district.


E             7           Guardianship                               Petitioner or      ward resides             within the district or          has property within the                  district.


E             8           Harassment                                 Plaintiff,   defendant, petitioner or respondent resides within the                                    district.

E             9           Mandate                                    The defendant               functions wholly within the              district.

D            1O           Name Change                                The    petitioner resides within the district.

E            11           Personal Injury                            The    injury    occurred within the              district.

E            12           Personal Property                          The property        is      located within the        district.

E            13           Probate                                    Decedent resided or resides                      within the district or          had property within the                district.

E            14           Prohibition                                The defendant               functions wholly within the              district.

E            15           Review                                     The defendant               functions wholly within the              district.


E            16           Title to   Real Property                   The property           is   located within the        district.

E            17           Transferred Action                         The lower        court       is   located within the      district.


E            18           Unlawful Detainer                          The    property        is   located within the district.

E            19           Domestic Violence                          The    petitioner, defendant, plaintiff or                respondent resides within the                       district.


E            20           Other
                                     ”mu"    A°t


E            21           THIS FILING         WOULD NORMALLY FALL WITHIN                                 JURISDICTION 0F SUPERIOR COURT.

The address                 of the accident, performance, party, detention, place of business, or other factor which qualiﬁes this case
for ﬁling in the               above-designated           district   is:


     NIKE Factory             at Ontario Mills     Shopping center                                                             4557       Mills Cir

             (NAME    -   INDICATE TITLE   OR OTHER QUALIFYING FACTOR)                                                                         ADDRESS

     Ontario                                                                                                CA                                                          91 764

             (CITY)                                                                                       (STATE)                                                                  (ZIP   CODE)



|    declare, under penalty of perjury, that the foregoing                             is    true       and correct and      that this declaration              was executed on
      December              1 1,   2020                                                                      Oakland                                                                                  I      I



                                                                                                 at                                                                                          ,
                                                                                                                                                                                                 California

                                                                                                                      \LHkLnQJéL/é‘w                                    Mari      Bandoma          Callado, Esq.

                                                                                                                                                Signature ofArtomey/Party


13-16503-360 Rev. 10/94                                                                                                                                                                           83-16503
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 32 of 40 Page ID #:32




                                                          :'\i       "j   '3
                                                                               ’
                                                                                       {-   n   A
                                                                                   n
                                                          mm"
                                                                 ‘

                                                                     Qty       E u     oi}      .j:   T:   3




                     V                               \I
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 33 of 40 Page ID #:33




                   EXHIBIT D
               Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page
                                                                    I
                                                                         34 of 40 Page ID #:34
                                                                                      .
                                                                                                                                                                                       A                                                              CM-010
           ATTORNEY OR PARTV WITHOUT A‘I'I'ORNEY                             (Name,   MBar number, and address}:                                                                                                       C               E ONLY
      —CHRISTOPHER B DOLAN                                  SBN: 165358
               Emile A. Davis (SBN 208394) Mari Bandoma Callado (SBN 288320) ;


               DOLAN LAW FIRM, PC, 1438 Market Street, SAN FRANCISCO, CA 94102                                                                                                                               F     I   LE              D
                                                                                                                                                                                        SUPERIOR COURT OF CAUFORNM
                   TELEPHONE No.: 4 l 5-42 1 -2800       FAX No.:41 5-42 1 -2830
                                                                                                                                                                                         COUNTY 0F SAN BERNARDINO
       ATFORNEY FOR (Name):Plaintiff, J.B. through and by her guardian ad litem J.G.B.                                                                                                  SAN BERNARDINO CML DIVISION
      SUPERIOR pounT OF‘CALIFORNIA, COUNTY 0F SAN BERNARDINO
           STREET ADDRESS:247 West Third Street
                                                                                                                                                                                                            DEC 1 4                    202"
                                   247 West Third Street
                    MAILING ADDRESS:

                CITY AND ZIP CODE: San Bemardino, 92415-02 [0

                       BRANCH NAME: San Bernardino District                                      -   Civil Division
           CASE NAME:                  J.B. through      and by her guardian ad Iitem J.G.B.                                        v.    NIKE, INC, an
       Oregon Corp..                       NIKE     USA, INC., an Oregon Corp.. and DOES                                            1    through 50
                CIVIL           CASE COVER SHEET                                                                                                                                      CASCWRSB
                                                        D
                                                                                                                                                                                                                                                                    ‘
                                                                                                                   Complex Case Designation
                                                                                                                                                                                                                                  2 0 2 8 3 2
                     Unlimited
                     (Amount
                     demanded
                                                                  Limited
                                                                  (Amount
                                                                  demanded
                                                                                                            E        Counter                    E              .

                                                                                                                                                            Jounder
                                                                                                                                                                                      JUDGE-  '


                                                                                          is               Filed with       first   appearance by defendant
FAX                  exceeds $25,000)  $25,000 or less)          (Cal. Rules of Court, rule 3.402)          DEPT:

                                           Items 1—6 below must be completed (see instructions on page 2).
      1.       Check one box below for the case type that best describes this case:
BY
               E
               Auto Tort
                     Auto (22)
                                                           Contract
                                                                 Breach of contracuwarramy (06)          E
                                                                                                   Provisionally Complex Civil Litigation
                                                                                                   (Cal. Rules of Coun, rules 3.4004403)

                                                                                                         E                                                                 E
                        Uninsured motorist (46)
               Other Pl/PD/WD (Personal lnjury/Property
               Damage/Wrongiul Death) Tort
                                                                                                         E
                                                                                                         E
                                                                                                                   Rule 3.740 colleciions (09)

                                                                                                                   Oihercollections (09)                                   E
                                                                                                                                                                           E
                                                                                                                                                                                     Antitrust/Trade regulation (03)

                                                                                                                                                                                     Construction defect (10)

                                                                                                                                                                                     Mass

               E        A5be$t°5 <04)
                        Product             liability   (24)
                                                                                                         E         Insurance coverage (13)

                                                                                                                   Other contract (37)
                                                                                                         Real Property
                                                                                                                                                                           D
                                                                                                                                                                           E
                                                                                                                                                                                             tort (40)

                                                                                                                                                                                     Securities litigation (28)




               E        Medical malpradice (45)
                                                                                                         E         Eminent domain/MVerse                                   E         EnvironmentaI/Toxic                   tort (30)

                                                                                                                                                                                     Insurance coverage claims arising from the




               E
                        Other PI/PDNVD (23)
               Non-PI/PD/wo (Other) Ton                                                                  E
                                                                                                         E
                                                                                                                   condemnation (14)
                                                                                                                   Wrongful eViC‘iO" (33)
                                                                                                                   O‘her            pr°peny
                                                                                                                                                                                     above    listed provisionally
                                                                                                                                                                                     types (41)

                                                                                                                                                                           Enforcement of JUdgment
                                                                                                                                                                                                                                     complex case




               E
                        Business
                        Civil rights (08)
                                             tort/unfair        business practice (07)
                                                                                                         Unlawful Detainer
                                                                                                                            real                  (26)

                                                                                                                                                                           E         Enforcement           of   judgment (20)


               E
               E
                        Defamation (13)
                        Fraud (16>                                                                       E
                                                                                                         D
                                                                                                                   CommefCial
                                                                                                                   Residential (32>
                                                                                                                                        (31}                               Miscellaneous
                                                                                                                                                                           E         Rico
                                                                                                                                                                                                   Civil     Complaint




               E        Intellectual            propeny         (19)                                               Drugs (38)                                              E                 (27)

                                                                                                                                                                                     Other complaint {notspeciﬁed above) (42)


               D        Professional negligence (25)

                        o‘he' n°n'PI/PD/WD 1°” (35>                                                      E
                                                                                                         JUdiCia'



                                                                                                         E
                                                                                                                     ReVieW
                                                                                                                  A5561    forfeiture (05)
                                                                                                                                                                           Miscellaneous           Civil Petition

                                                                                                                                                                                     Partnership and corporate governance (21)
               Employment
                        Wrongful termination (36)                                                        E         Petition re: arbitration            award       (11)
                                                                                                                                                                           E         Other   petition       (notspeciﬁed above) (43)



      2.
               E E
               This case
                        Other employment (15>

                                                                             not           complex under
                                                                                                         E
                                                                                                                  Writ of

                                                                                                                  Other
                                                                                                                            mandate
                                                                                                                           judicial
                                                                                                                                               (O2)

                                                                                                                                          review (39)

                                                                                                                             3.400 of the California Rules of Court.                                   the case
                                                   is                   is                                           rule                                                                         If                       is   complex, mark the
               factors requiring exceptional judicial                                     management:
                E
               a.

                E
               b.
                                Large number of separately represented parties
                                Extensive motion practice raising                                                 or novel
                                                                                                                                     d.    E
                                                                                                                                           E
                                                                                                                                                      Large number of witnesses
                                                                                                                                                      Coordination with related actions pending
                                                                                                      difficult                      e.                                                                                           in   one or more courts
                                issues that                     be time—consuming
                E
               c.               Substantial
                                                         will

                                                         amountofdocumentary evidence
                                                                                                       to resolve

                                                                                                                                    f.     E          in   other counties, states, or countries, or
                                                                                                                                                      Substantial postjudgmentjudicial supervision
                                                                                                                                                                                                                                in   a federal court


      3.       Remedies sought (check                             al/   thatapply):              a.-         monetary              hm            nonmonetary; declaratory or injunctive                                relief           c.   .punitive
      4.       Number of causes                         of action (specify):Two (2)

      5.

      6.
               This case
               If   there are any
                                           E       is

                                                known
                                                                        is   not
                                                                related cases, ﬁle
                                                                                          a class action suit.
                                                                                               and serve a notice of related case. (You                                   may use      form CM-015.)

      DateINovember                                2020
      Mari Bandoma Callado
                                            12,

                                                                                                                                                  ’
                                                                                                                                                             {QLﬂﬂﬁhﬁw
                                                        (TYPE   OR PRINT NAME)                                                                                            (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                                                               NOTICE
           a Plaintiff must ﬁle this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
               under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
               in   sanctions.
           ° File this cover sheet in addition
                                               to any cover sheet required by local court rule.
           0 If this case is complex under rule 3.400 et seq. of the California Rules of
                                                                                         Court,                                                                       you must serve a copy                     0f this         cover sheet on         all
               other parties to the action or proceeding.
           0   Unless      this             a collections case under                                  3.740 or a complex case,
                                       is                                                      rule                                               this      cover sheet       will   be used           for statistical           purposes onl
                                                                                                                                                                                                                                                       age1of2
      Form Adopted             Mandatory Use
                         for
       Judicial Council of California
                                                                                                         CIV'L      CASE COVER SHEET                                                     Cal. Rules of Court. rules 2.30, 3.220,              3400—3403,
                                                                                                                                                                                                                                                     3.740;
                                                                                                                                                                                                       Cal. Standards of Judicial Administration. std. 3.10
           CM-OIO [Rem         July   I,   2007]                                                                                                                                                                                             www.courfinfo.ca.gov
                                                                                                                                                                                                                                Westlaw Doc & Form Builder-
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 35 of 40 Page ID #:35
                                                                      8
                                                                     8v
                                                                     2
                                                                    2,     3   m
                                                                    mm
                                                                    :
                                                                    22
                                                                    2
                                                                    %
                                                                           m
                                                                           m
                                                                           H
                                                                               m
                                                                               w
                                                                    }?
                                                                     m     p   m
                                                                               z
                                                                    n
                                                                    o
                                                                     m     N   m
                                                                    2m
                                                                     ﬁ     S
                                                                           :   m
                                                                     w
                                                                     g
                                                                     n
                                                                     m s
         Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 36 of 40 Page ID #:36
                                                             v
                                                         INSTRUCTIONS 0N
                                                                                                   \r
                                                                             HOW TO COMPLETE THE COVER SHEET
                                                                                                                                                                CM-o1o

    To   Plaintiffs and Others Filing First Papers.      If you are filing a first paper (for example, a complaint) in a civil case, you must
    complete and file, along with your first paper, the Civil Case Cover Sheetcontained on page 1. This information will be used to compile
    statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
    one box for the case type that best describes the case. If the case ﬁts both a general and a more specific type of case listed in item 1,
    check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
    To assist you 'm co‘mpleting the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
    sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
    its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.

    To Parties in Rule 3.740 Collections Cases. A “collections case" under rule 3.740 is defined as an action for recovery of money
    owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees. arising from a transaction in
    which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
    damages,         (2)        punitive(3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
                                           damages,
    attachment.            The         a case as a rule 3.740 collections case on this form means that it will be exempt from the general
                                    identification of
    time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 co|lections
    case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
    To   Parties in   Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheetto designate whether the
    case   is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
    completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
    complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
    plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that

    the case is complex.
                                                                           CASE TYPES AND EXAMPLES
    Auto Tort                                                     Contract                                           Provisionally Complex Civil Litigation (Cal.
          Auto (22)-Personal lnjury/Properly                          Breach of ContracWVarranty (06)                Rules of Court Rules 3.400—3.403)
              Damage/Wrongful Death                                       Breach of RemaI/Lease                            Antitrust/Trade Regulation (03)
                                                                              Contract (not unlawful detainer              Construction Defect (10)
          Uninsured Motorist (46) (ifthe
                                                                                  or wrongful eviction)                    Claims Involving Mass Tort (40)
              case involves an uninsured
                  motorist claim subject to                               ContracVWarranty Breach—Seller                  Securities Litigation (28)
                                                                                          fraud or negligence)
                                                                               Plaintiff (not                             Environmental/Toxic Tort (30)
                  arbitration, check this item
.                 instead of Auto)                                        Negligent Breach of Contract]                   Insurance Coverage Claims
                                                                              Warranty                                        (arising from provisionally complex
    Other PI/PD/WD (Personal Injury/
                                                                          Other Breach     of   ContracﬂWarramy               case type       listed   above) (41)
    Property Damage/Wrongful Death)
                                                                      Collections (e.g.,   money owed. open           Enforcement       of   Judgment
    Ton
                                                                          book acwunts)   (09)                            Enforcement of Judgment (20)
          Asbestos (04)
                                                                          Collection Case—Seller Plaintiff                    Abstract of      Judgment (Out     of
              Asbestos Property Damage
                                                                          Other Promissory Note/Collections                       County)
              Asbestos Personal lnjury/
                                                                               Case                                           Confession of Judgment (non-
                   Wrongful Death
                                                                      Insurance Coverage (not provisionally                       domestic relations)
          Product Liability {not asbestos or
                                                                          complex) (18)                                       Sister State Judg ment
                  toxic/environmental) (24)
          Medical Malpractice (45)                                        Auto Subrogation                                    Administrative  Agency Award
              Medical Malpractice—                                        Other Coverage                                          (not unpaid taxes)
                                                                                                                              Petition/Cerlification of Entry of
                   Physicians & Surgeons                              Other Contract (37)
                                                                          Contractual Fraud
                                                                                                                                 Judgment on Unpaid Taxes
              Oiher Professional Health Care
                                                                          Other Contract Dispute                              Other Enforcement of Judgment
                          Malpractice
                                                                                                                                       Case
          Other PI/PD/WD (23)                                     Real Property
                                                                      Eminent Domain/Inverse                          Miscellaneous       Civil   Complaint
              Premises Liability           (e.g., slip
                                                                          Condemnation      (14)
                                                                                                                          RICO   (27)
                  and fall)
                                                                      Wrongful Eviction (33)                              Other Complaint (not speciﬁed
                  Intentional Bodily       Injury/PD/WD
                                                                                                                              above) (42)
                          (e.g., assault,   vandalism)                Other Real Property (e.g., quiet title) (26)
                                                                                                                              Declaratory Relief Only
                  Intentional lnﬂiction of                                Writ of Possession of Real Propeny
                                                                                                                              Injunctive Relief Only {non-
                       Emotional Distress                                 Mortgage Foreclosure                                     harassment)
                  Negligent Infliction of                                 Quiet Tiﬂe
                                                                                                                              Mechanics Lien
                       Emotional Distress                                 Other Real Property (not eminent
                                                                                                                              Other Commercial Complaint
           Other PI/PD/WD                                                 domain, landlord/tenant, or
                                                                                                                                       Case (non-tort/non-comp/ex)
    Non-PI/PD/WD (Other) Ton                                              foreclosure)
                                                                                                                              Other  Civil Complaint
          Business Tort/Unfair Business                           Unlawful Detainer
                                                                                                                                   (non-ton/non-complex)
                Practice (07)                                         Commercial (31)
                                                                                                                       Miscellaneous   Civil Petition
          Civil   Rights (e.g., discrimination,                       Residential (32)                                     Partnership and Corporate
                false arrest) (not civil                              Drugs (38) (if the case involves illegal                 Governance         (21)
              harassment) (08)                                             drugs, check this item: othemise,              Other Petition (not speciﬁed
          Defamation (e.g., slander,            libel)                     report as Commercial or Residential)               above) (43)
                   <13)                                           Judicial Review                                              Civil   Harassmem
          Fraud (16)                                                  Asset Forfeiiure (05)                                   Workplace Violence
          lniellectual Property (19)                                  Petition Re: Arbitration     Award   (1 1)               EIder/Dependent Adult
          Professional Negligence (25)                                Writ of Mandate (02)                                             Abuse
              Legal Malpractice                                           Writ—Administrative      Mandamus                    Election Contest
              Other Professional Malpractice                              Writ—Mandamus on          Limiied Court
                                                                                                                               Petition for    Name Change
                     (not medical or legal)                                  Case Matter                                       Peiition for Relief       From Late
           Other Non-Pl/PD/WD Tort (35)                                   Writ—Other Limited Court Case                            Claim
    Employment                                                                Review                                           Other Civil Petition
          Wrongful Terminaiion (36)                                   Other Judicial Review (39)
          Other Employment (15)                                            Review   of Health Officer   Order
                                                                           Notice of AppeaI—Labor
                                                                              Commissioner Appeals
    CM-010 [Rem     July        2007]                                                                                                                                Page 2   of 2
                           1.
                                                                      CIVIL   CASE COVER SHEET
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 37 of 40 Page ID #:37




                   EXHIBIT E
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 38 of 40 Page ID #:38
                                                                                                            \z
                                                 SUPERIOR COURT OF CALIFORNIA,
                                                   COUNTY OF SAN BERNARDINO
                                                          San Bernardino District
                                                              247 West 3rd St
                                                         San Bernardino CA 92415
                                                             www.sb-court.org
                                                               909-708-8678



                        J.B.   THROUGH AND BY HER GUARDIAN AD                         LITEM, J.G.B.        -v-   NlKE, INC. et        al



                                                                                                                               Case Number
  NOTICE OF TRIAL SETTIN G C ONFERENCE and NOTICE OF CASE ASSIGNMENT
                                                                                                                               C|V882028321


  DOLAN LAW FIRM PC
  1438 MARKET STREET
  SAN FRANCISCO CA 94102


  This case has been assigned              to:   Keith   D Davis   in   Department 825             -   SBJC      for   all   purposes.


  Notice    is   hereby given that the above—entitled case has been set                       for Trial Setting              Conference on:

                                  Hearing Date: 06/14/2021         at 9:00      AM     in   Department 825             -   SBJC


  Date:     1/1   1/2021                                                             Nancy CS Eberhardt, Court Executive                       Officer




                                                                                     By:
                                                                                            Andrea Placencia,



                                                         CERTIFICATE OF SERVICE

  Iam a Deputy Clerk of the Superior Court for the                      County   of San Bernardino at the above—listed address.                            I




  am not a party to this action and on the date and                     place   shown below. served a copy of the above-Iisted
                                                                                                       |




  notice by:
  E       Enclosed     in   a sealed envelope mailed         to the interested party              addressed above               for collection   and
          mailing this date, following standard Court practices.
  D       Enclosed in a sealed envelope, first class postage prepaid                         in   the U.S. mail at the location shown
       above, mailed to the interested party               and addressed as shown above                    or as shown on the attached
          listing.

  D    A copy        of this notice    was given to the filing party at the counter.
  D    A copy        of this notice    was placed in the bin located at this office and                     identified        as the location    for the

          above law     firm’s collection of fiIe-stamped          documents.
  Date of Mailing:          1/1   1/2021

  Ideclare under penalty of perjury that the forgoing                    is   true   and    correct.       Executed on          1/1   1/2021 at San
  Bernardino. CA.                                                                                                                          a


                                                                                     By:
                                                                                            Andrea Placencia.                  eputy Clerk
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 39 of 40 Page ID #:39


    1                                PROOF OF SERVICE
    2              STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    3          I am a citizen of the United States, over 18 years of age and am not a party
        to the within action. My business address is 1055 W. 7th Street, Suite 3200, Los
    4   Angeles, CA 90017, which is located in the County of Los Angeles where the
        service took place.           My electronic service address is: mperez-
    5   garcia@sandersroberts.com.
    6         On March 23, 2021 I served the foregoing document(s) described as:
    7   DEFENDANTS NIKE, INC. AND NIKE USA, INC.’S NOTICE OF
        REMOVAL
    8
              on all interested parties in this action by placing a true and correct copy
    9   thereof enclosed in a sealed envelope addressed as stated in the attached service
        list:
   10
             VIA MAIL I am readily familiar with this office’s practice for collection and
   11        processing of correspondence for mailing with the U.S. Postal Service. Per
             that practice the within correspondence will be deposited with the U.S. Postal
   12        Service on the same day shown on this affidavit in a sealed envelope with
             postage fully prepaid in the ordinary course of business.
   13
             VIA FACSIMILE I caused such document to be transmitted via facsimile to
   14        the addressee(s) from the facsimile machine of Sanders Roberts LLP whose
             fax number is (213) 234-4581. No error was reported by the machine and
   15        pursuant to Rule 2008(e)(3), I caused the machine to print a record of the
             transmission.
   16
             VIA ELECTRONIC MAIL I caused the documents to be transmitted by
   17        electronic mail to the party(s) identified on the attached service list using the
             e-mail address(es) shown. I did not receive, within a reasonable time after
   18        transmission, any electronic message or other indication that the
             transmission(s) were unsuccessful.
   19
             VIA ELECTRONIC SERVICE I caused the documents to be transmitted
   20        electronically through the approved vendor for e-filing by electronic service
             on the party(s) identified on the attached service list using the e-mail
   21        address(es) shown I did not receive, within a reasonable time after
             transmission, any email or other indication that the transmission(s) were
   22        unsuccessful.
   23        VIA OVERNIGHT DELIVERY (FEDERAL EXPRESS) I caused the
             attached document(s) to be delivered via overnight delivery to the recipients
   24        shown on the attached service list.
   25
             I declare under penalty of perjury that the foregoing is true and correct.
   26   Executed on March 23, 2021, at Los Angeles, California.
   27
                                        /s/ Marilyn Perez-Garcia
   28                                  Marilyn Perez-Garcia

                                                -i-
                                       CERTIFICATE OF SERVICE
Case 5:21-cv-00506-JWH-SHK Document 1 Filed 03/23/21 Page 40 of 40 Page ID #:40


    1                                   SERVICE LIST
                                     J.B. vs. Nike, Inc., et al.
    2                          SBSC – Case No.: CIVSB2028321
    3   Christopher B. Dolan, Esq.                 Attorneys for Plaintiffs
        Emile A. Davis, Esq.                       J.B. through and by her guardian ad
    4   Mari Bandoma Callado                       litem J.G.B.
    5   DOLAN LAW FIRM, PC
        1438 Market Street
    6   San Francisco, California 94102
    7   Tel.: (415) 421-2800
        Fax: (415) 421-2830
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               - ii -
                                      CERTIFICATE OF SERVICE
